Title: From George Washington to Colonel Stephen Moylan, 28 July 1780
From: Washington, George
To: Moylan, Stephen


					
						Dear Sir
						Head Quarters Bergen County 28th July 1780
					
					There is a necessity for moving the Army from this Ground tomorrow Morning, and as we have not a sufficiency of Waggons for the purpose, you will be pleased to divide the whole of your Horse into small parties and send them five or six Miles each way to make an impress—Sixty Waggons at least will be wanted, which are to be sent as they are collected to the Grand parade—They must if possible be there sometime in this Night as the troops are to march at three in the Morning. The people may be informed that they will be discharged in three days and perhaps sooner—Our move is of the utmost importance and you will for that reason direct the parties to be active in the execution of their business—The people should bring forage with their waggons. if possible. I am &.
				